United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Staten Island, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-655
Issued: January 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 11, 2010 appellant filed a timely appeal from a July 20, 2009 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability on October 2, 2004
causally related to her accepted cervical condition.
FACTUAL HISTORY
This case was previously before the Board. Appellant’s claim was accepted for a cervical
strain sustained on September 30, 1999. She returned to work at limited duty as a modified letter
carrier. Appellant’s position was modified on several occasions to conform to her work
restrictions.
On October 13, 2004 appellant filed a (Form CA-2a) claim alleging that she sustained a
recurrence of disability commencing October 2, 2004 causally related to her accepted cervical

condition. In reports dated November 8 and December 6, 2004, Dr. Stephen A. Kulick, Boardcertified in psychiatry and neurology, advised that she underwent magnetic resonance imaging
(MRI) scans of her cervical spine and upper extremities. He recommended physical therapy and
that she remain off work until her condition was reassessed.
In a January 14, 2005 decision, the Office denied appellant’s recurrence claim. By
decision dated April 3, 2006, it denied modification of the January 14, 2005 Office decision. In a
March 27, 2007 decision,1 the Board affirmed the Office’s April 3, 2006 decision. The facts of
this case as set forth in the Board’s March 27, 2007 decision are incorporated by reference.
Appellant sought reconsideration on March 5, 2008, contending that the Office had erred
by accepted only a cervical strain as a result of the September 30, 1999 injury. In a February 14,
2008 report, Dr. Kulick noted that he first treated her on November 8, 2004 and that he obtained
a history of the 1999 injury. Appellant complained of radicular and cervical pain and was
examined on February 1, 2005, at this time she had neck pain radiating into the upper
extremities, left more than right, with numbness and tingling in the upper extremities, left more
than right and occasional weakness in the left upper extremity. Dr. Kulick stated that a
March 21, 2005 cervical MRI scan showed a left C4-5 paracentral disc herniation with moderate
impression on the left central aspect of the thecal sac and C5-6 disc herniation with a ventral
impression upon the thecal sac, in addition to C6-7 disc herniation impinging the thecal sac and
straightening of the cervical spine secondary to muscle spasm. On March 30, 2005 he reviewed
cervical films from 1999 and stated that they confirmed a cervical C4-5 disc herniation; he also
reviewed the 2004 cervical MRI scan, which revealed C4-5, C5-6, C6-7 disc protrusions.
Dr. Kulick advised that as of July 27, 2005 appellant was no longer able to deliver mail
due to multiple disc protrusions. He recommended treatment by epidural steroid injections; but
appellant deferred. Dr. Kulick stated that her condition remained essentially unchanged
throughout examinations conducted periodically from October 21, 2005 through
November 14, 2007. He concluded that appellant’s C4-5, C5-6 and C6-7 disc herniations and
her muscular pain and spasm were causally related to the September 30, 1999 employment injury
and that she had an exacerbation of these preexisting symptoms in October 2004. Dr. Kulick
asserted that she was totally disabled from her usual job as a letter carrier and had reached
maximal benefit from physical therapy and medication. Given the multiplicity of her cervical
disc herniations, surgical intervention would involve an extensive laminectomy, with anterior
cervical disc decompression and fusion, plates and rods and screws, to which appellant did not
want to subject herself.
In a July 20, 2009 decision, the Office denied appellant’s claim, finding that she failed to
establish that her disability as of October 2, 2004 was caused or aggravated by the accepted
cervical condition.

1

Docket No. 06-1361 (issued March 27, 2007).

2

LEGAL PRECEDENT
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that light duty can be performed, the employee has the burden to establish by the
weight of the reliable, probative and substantial evidence a recurrence of disability. As part of
this burden, the employee must show either a change in the nature and extent of the injuryrelated condition, or a change in the nature and extent of the light-duty requirements.2
Causal relationship is a medical issue to be established by rationalized medical opinion
evidence from a physician.3 The opinion of the physician must be based on a complete and
accurate factual and medical history, one of reasonable medical certainty, and support by
rationale explaining how the specific employment factor identified caused or contributed to the
claimed condition or disability.4
ANALYSIS
In September 1999, appellant sustained injury accepted by the Office for a cervical strain.
The record establishes that she returned to modified duty under medical restrictions that were
periodically revised by her attending physician. Appellant stopped work on October 5, 2004,
claiming a recurrence of total disability as of October 2, 2004 due to her accepted injury.
Appellant has not established a change in the nature and extent of her injury-related
condition. The medical evidence of record is not sufficient to establish that her accepted cervical
strain caused or contributed to her claimed disability as of October 2, 2004. For this reason,
appellant failed to establish a recurrence of disability as a result of her accepted injury.
The February 14, 2008 report of Dr. Kulick provided background on his treatment of
appellant since November 8, 2004. Dr. Kulick diagnosed cervical disc herniations at C4-C5-C6
and C7 for which appellant was totally disabled for work. He related that diagnostic testing from
1999 listed an impression of a herniated cervical disc at C4-5, for which she receive physical
therapy. With regards to her disability commencing October 2004, Dr. Kulick noted that a
month prior to treatment, appellant “developed recurrence of symptoms of neck pain radiation
into the upper extremities and weakness in the left upper extremity as well as numbness and
tingling in both upper extremities.” He advised that she was unable to work. Dr. Kulick stated
that a March 21, 2005 cervical MRI scan showed a left C4-5 paracentral disc herniation, a C5-6
disc herniation and a C6-7 disc herniation impinging the thecal sac and straightening of the
cervical spine secondary to muscle spasm. He also stated that MRI scan results from 1999 and
2004 revealed C4-5, C5-6 and C6-7 disc protrusions.

2

Terry Hedman, 38 ECAB 222 (1986).

3

See Larry D. Dunkin, 56 ECAB 220 (2004).

4

See Donald W. Wenzel, 56 ECAB 390 (2005).

3

The Board notes that Dr. Kulick did not describe the nature of the modified-duty work
performed by appellant from September 1999 to October, 2004 before she stopped work.
Dr. Kulick did not adequately explain why a cervical sprain or the condition accepted in this case
was sufficient to cause appellant to become disabled, as alleged; or how a muscle tissue injury
would exacerbate or contribute to the diagnosed herniations of the cervical spine. The
relationships described by Dr. Kulick focused primarily on the similarity of the symptoms
experienced by appellant in 1999 to those for which he treated her in 2004.
Causal relationship must be established by rationalized medical opinion evidence.
Dr. Kulick’s February 14, 2008 report does not adequately explain how the nature of appellant’s
accepted condition materially changed or cause disability as of October 2, 2004. His report is
somewhat speculative on causal relationship as he listed an impression relating the cervical disc
conditions to the 1999 injury and an exacerbation of her preexisting symptoms in 2004.
Dr. Kulick report is not sufficient to establish a change in the nature and extent of the injuryrelated condition.5
The Board finds that the evidence also fails to establish that there was a change in the
nature and extent of appellant’s limited-duty assignments such that she was no longer physically
able to perform the requirements of her modified-duty job. Following the 1999 injury, appellant
returned to modified duty as of October 1, 1999 with restrictions related to her cervical
condition. She did not submit sufficient factual evidence to establish that the modified job
exceeded her work restrictions.
On appeal, counsel contends that the Office should accept those conditions diagnosed
beyond the cervical strain; as noted, however, it is appellant’s burden of proof to establish causal
relation for conditions not accepted as employment related.
CONCLUSION
The Board finds that appellant did not establish a recurrence of disability commencing
October 2, 2004 causally related to her accepted cervical strain.

5

William C. Thomas, 45 ECAB 591 (1994).

4

ORDER
IT IS HEREBY ORDERED THAT the July 20, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 21, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

